Citation Nr: 9903773	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for VA purposes.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to June 
1980.  He died January [redacted], 1997.  The appellant is 
seeking recognition as his surviving spouse for VA purposes 
on the basis of common-law marriage.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the appellant's claim.

A Travel Board hearing was scheduled for December 1998, but 
the appellant did not appear.  Therefore, her hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  The veteran died January [redacted], 1997.

2.  The appellant and the veteran reportedly cohabited from 
1980 to 1987.  They were never married, and the veteran 
reportedly did not wish to get married.

3.  The appellant and the veteran had a daughter together, 
MKD, who was born in July 1978.

4.  At the time she began cohabiting with the veteran, the 
appellant was married to JFK.  Her divorce from JFK was final 
in April 1984.

5.  The appellant was married to NSQ from February 1991 to 
September 1997.


CONCLUSION OF LAW

The requirements for the appellant's recognition as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 1991); 38 C.F.R. §§ 3.50, 3.52 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  On file are affidavits from the veteran, the 
appellant, and JFK, dated in December 1982, that show the 
veteran and the appellant had a daughter together, MKD, who 
was born in July 1978.  The evidence on file, including the 
appellant's statements, show that she and the veteran were 
never married. 

Also on file is the veteran's death certificate, which shows 
he died January [redacted], 1997.  It is noted that the 
veteran's "civil status" is listed as "single" on his death 
certificate.

In January 1998, the appellant submitted her claim of 
entitlement to recognition as the veteran's surviving spouse.  
At that time, she reported that she was not married to the 
veteran, but that they lived together from August 1980 until 
his death.  Therefore, she was seeking recognition on the 
basis of common-law marriage.  She also noted that she and 
the veteran had one child together, MKD, who was born in July 
1978.  

The appellant subsequently submitted copies of her divorce 
decree from JFK, which shows that the court acquired 
jurisdiction over the appellant in August 1983 and that her 
divorce from JFK was final in April 1984.  Also on file is 
her divorce decree from NSQ, showing that they were divorced 
in September 1997.  She also submitted A VA Form 21-4170, 
Statement of Marital Relationship, dated in February 1998.  
The appellant reported that she first met the veteran when 
she was married to JFK, and that she and the veteran had an 
affair that resulted in the birth of MKD.  She reported that 
she left JFK in 1980, along with MKD and her two other 
children, and went to live with the veteran.  At that time, 
she reported that she filed for divorce from JFK.  According 
to the appellant, she cohabited with the veteran from 
September 1980 to June 1987.  The appellant reported that the 
reason why the relationship terminated was irreconcilable 
differences.  She reported that the veteran did not want to 
be married, and had an affair with another woman.  Also, she 
reported that after she separated from the veteran he never 
paid child support because he claimed that he was disabled.

The appellant's daughter - not MKD - submitted a VA Form 21-
4171, Supporting Statement Regarding Marriage, which was also 
dated in February 1998.  She identified the veteran as her 
stepfather, and reported that he and the appellant cohabited 
together from September 1980 to September 1987.  Among other 
things, she noted that the veteran did not believe in 
marriage.  

In May 1998, the RO informed the appellant that her claim for 
death benefits was denied, because the evidence did not show 
that her relationship with the veteran met the requirements 
of law for basic eligibility.  The RO noted that the 
appellant had submitted documentation that she was married 
and divorced after living with the veteran, and that her 
latest marriage was terminated after January 1, 1990.  The 
appellant appealed this decision to the Board.

By correspondence dated in May 1998, the RO requested that 
the appellant clarify her marital status as it was on January 
[redacted], 1997 (the date of the veteran's death).  The appellant 
submitted a statement later that same month, wherein she 
reported that she went to live with the veteran in September 
1980, and that she was separated and divorced from JFK in 
August 1983.  She reported that she cohabited with the 
veteran until 1987 when they separated following the 
veteran's affair with another woman.  She remained single 
until February 1991, at which time she got married to NSQ.  
However, they had irreconcilable differences in 1996, they 
separated in March 1997, and were divorced in September 1997.

It is noted that the appellant and the veteran resided in 
California throughout their period of cohabitation.

Legal Criteria.  The term "surviving spouse" (except as 
provided in 38 C.F.R. § 3.52) means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death and:

(1) Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and

(2) Except as provided in 38 C.F.R. 3.55, has not remarried 
or has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.

38 C.F.R. § 3.50 (1998).

Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage; and 

(b) The claimant entered into the marriage without 
knowledge of the impediment; and 

(c) The claimant cohabited with the veteran continuously 
from the date of marriage to the date of his or her 
death; and 

(d) No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

38 C.F.R. § 3.52; see also 38 U.S.C.A. § 103(a).

Marriages deemed valid. . . . the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

The State of California, where the appellant cohabited with 
the veteran, has not recognize common-law marriages since 
1895.  VA Adjudication Procedure Manual, M21-1, Part IV, 
12.04(d).  In this case, the appellant asserts, in effect, 
that she and the veteran had a deemed valid common-law 
marriage.  In VAOPGCPREC 58-91 (O.G.C. Prec. 58-91), VA 
General Counsel held:

[Section] 103(a) of Title 38, United 
States Code, provides in part that, where 
it is established that a claimant for 
gratuitous veteran's death benefits 
entered into a marriage with a veteran 
without knowledge of the existence of a 
legal impediment to that marriage, and 
thereafter cohabited with the veteran for 
one year or more immediately preceding 
the veteran's death, such marriage will 
be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction 
which does not recognize common-law 
marriage constitutes a "legal impediment" 
to such a marriage for purposes of that 
section.

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common-law 
marriages, VA may deem such a marriage valid for VA purposes 
where the facts demonstrate that the appellant was without 
knowledge of the legal impediment at the time that the 
invalid marriage was contracted.  See Dedicatoria v. Brown, 8 
Vet. App. 441, 444 (1995) (The Court interprets 38 C.F.R. § 
3.52 "to require that determination of appellant's knowledge 
with respect to the legal impediment must be viewed in terms 
of what the appellant's state of mind was at the time that 
the invalid marriage was contracted.").

VA Adjudication Procedure Manual, M21-1, Part III, § 6.08(b), 
provides the following guidance with respect to common-law 
marriages:

The legal requirements for establishing a 
common-law marriage vary from state to 
state.  Typically, however, ALL of the 
following elements must be present before 
a common-law marriage can be established.

	(1) An Agreement between the Parties 
to be Married.  Often the agreement is 
explicit but it can be inferred from the 
conduct of the parties.  The statement of 
one of the parties that there was no 
agreement to be married is not 
necessarily conclusive, especially when 
the statement is self-serving and there 
is evidence the parties held themselves 
out as married.

	(2) Cohabitation.  This means that 
the parties actually lived together for 
some period of time.

	(3) Holding Out to the Public as 
Married.  This is probably the most 
important element from the point of view 
of development.  A holding out can be 
established by statements of persons in 
the community who knew the parties as 
husband and wife and from documents which 
show that the parties presented them 
themselves as married.  The parties do 
not have to have used the same last name 
although it is certainly easier to 
establish holding out if they did.  
Possible sources of evidence of holding 
out include lease agreements, joint bank 
accounts, utility bills, tax returns, 
insurance forms, employment records and 
any other document requiring the 
individual to indicate marital status.

Analysis.  In the instant case, the appellant is not entitled 
to recognition as the veteran's surviving spouse for VA 
purposes.  The statute and applicable regulations require 
that the appellant be the veteran's spouse at the time of his 
death, and that she cohabited with the veteran continuously 
from the date of marriage to the date of his or her death in 
order to receive such recognition.  38 U.S.C.A. § 103(a); 
38 C.F.R. §§ 3.50, 3.52(c).  The appellant's own statements 
show that her co-habitation with the veteran ended in 1987, 
many years prior to the veteran's death.  More importantly, 
at the time of the veteran's death the appellant was legally 
married to NSQ.  Thus, she was clearly not the veteran's 
spouse at the time of his death.  

The Board finds that since the appellant was married to NSQ 
at the time of the veteran's death, and she was not 
cohabiting with the veteran at that time, then it is 
irrelevant whether or not she was aware that the State of 
California does not recognize common-law marriages.  Even if 
the appellant were not aware of this legal impediment, she 
would still be ineligible for recognition as the veteran's 
surviving spouse.  Therefore, a remand is not necessary in 
this case to comply with 38 C.F.R. § 3.205(c).  See Sandoval 
v. Brown, 7 Vet. App. 7 (1994); Colon v. Brown, 9 Vet. App 
104 (1996).

The Board also notes that the period in which the appellant 
cohabited with the veteran does not qualify as a deemed valid 
common-law marriage for VA purposes.  First of all, when this 
cohabitation began, the appellant was still married to JFK.  
Since the appellant was aware of this legal impediment she 
could not have created a valid common-law marriage at that 
time.  Furthermore, since the appellant's statements show 
that she had knowledge of this legal impediment, then it is 
axiomatic that she could not have intended a legal common-law 
marriage with the veteran.  Thus, one of the basic 
requirements, that there be a mutual consent to marry, was 
lacking for a common-law marriage.  Even after her marriage 
to JFK was terminated, both the appellant and her daughter 
have acknowledged that the veteran did not want to be 
married.  Thus, there was clearly never any mutual consent to 
be married at any point during the purported marital 
relationship because the veteran did not wish to be married.  

For the reasons stated above, the Board concludes that the 
appellant is ineligible for recognition as the veteran's 
surviving spouse and that her claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As the law is dispositive of the instant case, the 
benefit of the doubt rule is not for application.





ORDER

Inasmuch as the appellant may not be recognized as the 
veteran's surviving spouse for VA purposes, the benefit 
sought on appeal is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

